DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-8, 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CANNISTRARO (Pub. No.: US 2010/0228740A1) and further in view of LEE (Pub. No.: US 2013/0124617A1).

With respect to claim 1:
CANNISTRARO discloses a first device which shares content information with a second device (fig.2, item 202 share content information with items 206, 208, 210 and 212 using a network 204 which can be wired or wireless as in parag.0029-0032), the first device comprising: a wireless transceiver configured to communicate with the second device (fig.2, item 202 is a first device which is a transceiver communicate with second device which can be any of the devices 206, 208, 210 and 212); and a controller configured to: generate information which relates to at least one content that is reproducible by a first application installed in the first device (fig.1, item 120 is a processor otherwise known as controller that manage the application mention in parag. 0050 ); and transmit, to the second device, the information which relates to the at least one content, wherein the information which relates to the at least one content is used to determine a content list for the first application installed in the second device (parag. 0036-0037 discloses content is being transmitted to second device information relate to content to determine a content list).
CANNISTRARO does not explicitly disclose identifying the first application for reproducing the at least one content at the second device, among applications installed in the second device, and determine a content list comprising the at least one content for the first application.
LEE discloses first application for reproducing the at least one content at the second device, among applications installed in the second device, and determine a content list comprising the at least one content for the first application (parag. 0152-0159).

With respect to claims 3, 10:
CANNISTRARO discloses the first device of claim 1, wherein the information which relates to the at least one content comprises at least one of a title, an artist name, an album name, a producer name and information extracted from metadata of the of the at least one content reproducible by the first application installed in the first device (parag. 0007).  
With respect to claims 4, 11:
CANNISTRARO discloses the first device of claim 1, wherein the wireless transceiver is further configured to broadcast a packet which comprises the information which relates to the at least one content through near field wireless communication (parag. 0035-0039).
With respect to claims 5, 12:
CANNISTRARO discloses the first device of claim 1, wherein the wireless transceiver is further configured to communicate with the second device via Bluetooth communication and Wi-Fi direct communication (parag. 0032).  
With respect to claims 6, 13:
 CANNISTRARO discloses the first device of claim 1, wherein the wireless transceiver is further configured to broadcast a packet which comprises an identifier of the first device (parag. 0038).  
With respect to claims 7, 14:

With respect to claim 8:
CANNISTRARO discloses a method for sharing content information which is executable by using a first device in conjunction with a second device (fig. 2 with devices 202 representing first device and either of devices 206, 208, 210 and 212 representing second device), the method comprising: generating information which relates to at least one content that is reproducible by a first application installed in the first device (fig.1, item 120 is a processor otherwise known as controller that manage the application mention in parag. 0050 that generate the information); and transmitting, to the second device, the information which relates to the at least one content, wherein the information which relates to the at least one content is used to determine a content list for the first application installed in the second device (parag. 0036-0037 discloses content is being transmitted to second device information relate to content to determine a content list).
CANNISTRARO does not explicitly disclose identifying the first application for reproducing the at least one content at the second device, among applications installed in the second device, and determine a content list comprising the at least one content for the first application.
LEE discloses first application for reproducing the at least one content at the second device, among applications installed in the second device, and determine a (parag. 0152-0159).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Lee into the teaching of CANNISTRARO in order to transfer content between a plurality of devices.
  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649